Citation Nr: 1001238	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  08-17 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to an increased rating for internal 
derangement of the right knee with meniscal injury and 
resultant degenerative changes, rated 10 percent disabling.

2.  Entitlement to an increased rating for residuals of left 
knee injury with degenerative changes, rated 10 percent 
disabling.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
cervical spine disorder.

4.  Entitlement to service connection for a left hip 
disability, to include on a secondary basis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1972 to June 1974, from March 1982 to July 1982, and 
from November 2004 to January 2006.  These matters are before 
the Board of Veterans' Appeals (Board) on appeal from a 
September 2006 rating decision by the White River Junction, 
Vermont Department of Veterans Affairs (VA) Regional Office 
(RO).  In October 2009 an audio hearing was held before the 
undersigned (technical difficulties precluded a 
videoconference hearing); a transcript of that hearing is of 
record.  

The Board notes that in a written statement received by the 
RO in April 2008, the appellant withdrew from appellate 
status the issues of entitlement to service connection for 
sinusitis and entitlement to an increased rating for a neck 
scar.  38 C.F.R. § 20.204 (West 2002).

The appellant has raised the issue of entitlement to a 
temporary total rating based upon hospitalization and/or the 
requirement for a period of convalescence associated with 
left knee surgery in July 2009.  See the October 2009 hearing 
transcript.  This matter is referred to the RO for 
appropriate action.

The issues of entitlement to service connection for a left 
hip disorder, entitlement to an increased rating for a left 
knee disorder and the claim to reopen are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if any action on his part is 
required.
FINDING OF FACT

Throughout the appeal period, the right knee disorder has 
been manifested by X-ray evidence of arthritis without 
persuasive evidence of instability, recurrent subluxation, 
limited extension, or flexion limited to 30 degrees, 
including as a result of pain or functional loss.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
internal derangement of the right knee with meniscal injury 
and resultant degenerative changes have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
4.7, 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Regarding the claim for increase decided herein, the VCAA 
requirement is generic notice, that is, the type of evidence 
needed to substantiate the claim, namely, evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment, 
as well as general notice regarding how disability ratings 
and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, No. 08-7150, 2009 WL 2835434 (Fed. Cir. Sept. 4, 
2009).  The provisions of the VCAA, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by 
the United States Court of Appeals for Veterans Claims (the 
Court) have been fulfilled by information provided to the 
Veteran in pre-decisional correspondence from the RO dated in 
December 2005 and March 2006.  Neither the Veteran nor his 
representative has complained that notice was less than 
adequate in this case.

Regarding VA's duty to assist, all appropriate development to 
obtain the Veteran's pertinent medical records has been 
completed.  The Veteran's service treatment records (STRs) 
have been obtained.  All available, pertinent post-service 
treatment records have been obtained, and all evidence 
constructively of record (VA medical records) has been 
secured.  The RO arranged for the appropriate VA examinations 
in 2006 and 2008.  The Veteran has not identified any 
pertinent evidence that remains outstanding.  Evidentiary 
development is complete.  

VA's duties to notify and assist are met; accordingly, the 
Board will address the merits of the claim.

Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 
(2009); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  The Court has held that 
"staged" ratings are appropriate for an increased rating 
claim where the factual findings show distinct time periods 
when the service-connected disability exhibits symptoms that 
would warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2009).

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2009)

525
6
Knee, ankylosis of:

Extremely unfavorable, in flexion at an angle of 45° 
or more
6
0

In flexion between 20° and 45°
5
0

In flexion between 10° and 20°
4
0

Favorable angle in full extension, or in slight 
flexion between 0° and 10°  
3
0
38 C.F.R. § 4.71a, Diagnostic Code 5256 (2009)

525
7
Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2009)

526
0
Leg, limitation of flexion of:

Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°  
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2009)

526
1
Leg, limitation of extension of:

Extension limited to 45°  
50

Extension limited to 30°
40

Extension limited to 20°
30

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2009)

 
38 C.F.R. § 4.71, Plate II (2009)

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59 (2009).

VA General Counsel precedent opinion has held that a separate 
rating under Diagnostic Code 5010 for traumatic arthritis was 
permitted when a veteran who was rated under Diagnostic Code 
5257 for other knee impairment (due to lateral instability or 
recurrent subluxation) also demonstrated additional 
disability with evidence of traumatic arthritis and a 
limitation of motion.  See VAOPGCPREC 23-97 (Jul. 1, 1997).  
Separate ratings are also permissible for limitation of 
flexion and limitation of extension of the same joint.  
VAOPGCPREC 9-2004 (Sept. 17, 2004).  The Court has held that 
disabilities may be rated separately without violating the 
prohibition against pyramiding unless the disorder 
constitutes the same disability or symptom manifestations.  
See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

A separate rating, however, must be based upon additional 
disability.  For example, when a knee disorder is already 
rated under Diagnostic Code 5257 the veteran must also have 
limitation of motion under Diagnostic Code 5260 or Diagnostic 
Code 5261 in order to obtain a separate rating for arthritis.  
If the veteran does not at least meet the criteria for a zero 
percent rating under either of those codes, there is no 
additional disability for which a rating may be assigned.  
See Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).

Factual Background and Analysis

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

Historically, the Veteran's STRs show a right meniscus injury 
in June 1999.  A November 2002 VA examination report notes 
findings of degenerative changes in the right knee.  A 
January 2003 rating decision granted service connection for a 
right knee disability, rated 10 percent disabling.

In December 2005, the Veteran submitted a claim for increased 
rating.

A January 2006 VA primary care note included no right knee 
complaints, and examination of the knee revealed no CCE 
(clubbing, cyanosis or edema).

A July 2006 VA examination report noted a review of the 
Veteran's claims folder and medical records.  The Veteran's 
complaints of knee pain were also noted.  He reported 
occasionally wearing a bandage/brace on his right knee, and 
that he could stand for three-to-eight hours with only short 
rest periods and could walk one-to-three miles.  Concerning 
his symptoms, it was related that there was no deformity of 
the knee, some giving way, some pain and stiffness, but no 
instability. There were no recent episodes of dislocation or 
subluxation, but the knee was know to lock once or twice a 
year.  On objective examination, the Veteran was observed to 
have a normal gait.  Active range of motion of the right knee 
was from zero degrees of extension to 120 degrees of flexion, 
with pain at 115 degrees of flexion.  There was no additional 
limitation of motion on repetitive use.  Crepitation was 
noted.  There was no instability.  November 2002 VA X-ray 
studies revealed degenerative changes.  The examiner noted 
that a July 1995 private MRI revealed findings consistent 
with Grade III-IV chondromalacia patella and a small cyst.  
The examiner opined that the Veteran's right knee disorder 
had significant effects on the Veteran's ability to lift and 
carry.

A January 2008 VA orthopedic surgery consultation report 
notes the Veteran's complaints of increased right knee pain.  
He also reported that his knee gave out three times while 
going down stairs, although he did not indicate the length of 
time within which this occurred (day, week, month, etc.).  
The Veteran reported that he worked full time as a custodian, 
and tried to take the elevator instead of the stairs at work.  
Upon examination, gait was satisfactory.  The Veteran was 
able to heel and toe walk.  He was able to do two-thirds of a 
squat without significant complaint.  Lower extremity muscle 
strength as 5/5.  Range of motion of the right knee was from 
-10 degrees of extension to 110 degrees of flexion.  Minimal 
patellar crepitation was noted.  Ballottement test was 
negative.  There was trace to 1+ effusion without signs of 
infection.  There was no significant joint line gapping with 
stress testing.  Minimal medial joint line tenderness was 
noted on palpation.  Apley's meniscus and Apley's compression 
tests were negative.  Lachman's was negative.  Anterior 
drawer was four millimeters.  He was able to perform 
bilateral, single-leg, quadriceps straight leg raises against 
resistance without complaints or palpable quadriceps defect.  
The examiner referred to private X-ray studies from December 
2007 that revealed mild degenerative changes.  The examiner 
characterized the Veteran's right knee disability as mild in 
nature.  Pain medication and physical therapy were 
recommended.  

A January 2008 VA physical therapy report notes that the 
Veteran was provided with a hinged brace for his right knee 
and a cane.

A November 2008 VA examination report the Veteran's 
complaints of "burning" in and "kicking out" of his right 
knee.  The Veteran stated that his knee brace caused him to 
break out, so he did not wear it all the time.  He reported 
no hospitalization s for the right knee.  He occasionally 
used a cane or a brace for walking.  He could stand three-to-
eight hours with brief rest, and could walk more than one-
fourth, but less than one mile.  Concerning his symptoms, it 
was related that there was no deformity of the knee, some 
giving way and instability, some pain, stiffness, and 
weakness. There were no recent episodes of dislocation or 
subluxation, but the knee was know to lock one-to-three times 
a month.  Upon examination, gait was normal.  Active range of 
motion of the right knee was from zero degrees of extension 
to 100 degrees of flexion, with pain beginning at 95 degrees 
of extension.  There was no additional limitation of motion 
with repetitive use (flexion actually increased to 115 
degrees).  Crepitation was noted.  No instability was found.  
No abnormality was noted.  September 2008 X-ray studies 
revealed mild degenerative changes with no joint effusion.  
The examiner opined that the Veteran's right knee disorder 
had significant effects on his ability to lift and carry.

The Veteran testified during an October 2009 hearing before 
the Board that he had not been seen for his right knee since 
2007.

A close review of the record reveals no distinct period 
during which the criteria for the next higher (20 percent) 
rating were met.  See Hart, supra.  Based upon the evidence 
of record, as noted above, the Board finds the Veteran's 
right knee disability has been manifested by X-ray evidence 
of arthritis without evidence of lateral instability, 
recurrent subluxation, limited extension, or flexion limited 
to 30 degrees, including as a result of pain or functional 
loss.  Therefore, entitlement to a rating in excess of 10 
percent for the Veteran's right knee disability must be 
denied.

The Board has considered alternative rating criteria but has 
determined that none would result in a higher rating for the 
Veteran's right knee disorder.  Throughout the period of 
appeal, there is no evidence of flexion of the right knee 
being limited to 30 degrees as is required for a 20 percent 
rating under Diagnostic Code 5260.  There is also no evidence 
of extension of the right knee being limited to 15 degrees as 
is required for a 20 percent rating under Diagnostic Code 
5261.  Likewise, there is no evidence of moderate recurrent 
subluxation or lateral instability so as to merit a 20 
percent rating under Diagnostic Code 5257.  

Additionally, the medical evidence does not demonstrate any 
ankylosis (Diagnostic Code 5256), removal of semilunar 
cartilage (Diagnostic Code 5258), impairment of the tibia and 
fibula (Diagnostic Code 5262), or genu recurvatum (Diagnostic 
Code 5263).  Therefore, these diagnostic codes are 
inapplicable in this case.  See Butts v. Brown, 5 Vet. App. 
532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).

Finally, the Board has also considered whether referral for 
extra-schedular consideration is suggested by the record.  In 
Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009), the Court 
articulated a three-step inquiry for determining whether a 
veteran is entitled to an extraschedular rating.  First, the 
Board must determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation is found 
inadequate because it does not contemplate the claimant's 
level of disability and symptomatology, the Board must 
determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether 
the veteran's disability picture requires the assignment of 
an extraschedular rating.  

In the case at hand, there is no objective evidence that the 
disability picture presented is exceptional or that schedular 
criteria are inadequate.  In this case, the Board finds there 
is no evidence of any unusual or exceptional circumstances, 
such as marked interference with employment or frequent 
periods of hospitalization related to his right knee disorder 
that would take the Veteran's case outside the norm so as to 
warrant the assignment of an extraschedular rating during the 
appeal period.  While the Board notes that the Veteran 
complained that his right knee disorder interfered with his 
custodial job and has required him to miss work, there is 
simply no objective evidence showing that the right knee 
disorder has alone resulted in marked interference with 
employment (i.e., beyond that contemplated in the assigned 10 
percent rating).  (While the Veteran testified that he was 
unable to work for a period of several months beginning in 
July 2009, he was recovering from left knee surgery during 
this time.)  The Veteran's impairment is contemplated by the 
schedular rating assigned. 


ORDER

A rating in excess of 10 percent for internal derangement of 
the right knee with meniscal injury and resultant 
degenerative changes is denied.


REMAND

Regarding the Veteran's left knee disorder, he testified that 
he underwent knee replacement surgery in July 2009 at 
Burlington Hospital.  Thereafter, he started physical 
therapy.  See October 2009 hearing testimony. VA's duty to 
assist the Veteran includes obtaining a thorough and 
contemporaneous examination where necessary to reach a 
decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  Reexamination will be requested whenever VA 
determines that there is a need to verify the current 
severity of a disability.  38 C.F.R. § 3.327(a).  Generally, 
reexaminations are required if the evidence indicates that 
there has been a material change in a disability, or if the 
current rating may be incorrect.  Id.  Therefore, in this 
case, remand is warranted in order to provide the veteran 
with a new VA compensation and pension examination.  Prior to 
the examination, up-to-date treatment records should be 
obtained.

With regard to the claim to reopen, the Court has held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a), in a 
claim to reopen a previously finally denied claim, require 
that VA, by way of a specific notice letter, notify the 
claimant of the meaning of new and material evidence and of 
what evidence and information (1) is necessary to reopen the 
claim; (2) is necessary to substantiate each element of the 
underlying service connection claim; and (3) is specifically 
required to substantiate the element or elements needed for 
service connection that were found insufficient in the prior 
final denial on the merits.  Kent v. Nicholson, 20 Vet. App. 
1 (2006).  Review of the claims file reveals that notice in 
this regard to date is incomplete with regard to the claim to 
reopen the previously denied claim of entitlement to service 
connection for a cervical spine disorder.

With regard to the matter of entitlement to service 
connection for a left hip disorder, the Veteran has claimed, 
in pertinent part, that his left hip disorder was caused when 
bone from his hip was taken to fuse his cervical spine.  The 
claim of service connection for a left hip disorder, to 
include as secondary to a cervical spine disorder, is clearly 
inextricably intertwined with the claim to reopen.  
Therefore, consideration of this matter must be deferred 
until the claim to reopen is resolved.  In this regard, the 
Board also notes that a revised version of 38 C.F.R. § 3.310 
became effective October 10, 2006.  The revised version 
essentially provides that VA will not concede aggravation of 
a nonservice-connected disease or injury by a service-
connected disease or injury unless the baseline level of 
severity is established by medical evidence.  The regulation 
further sets out the procedure for determining the extent of 
any aggravation.  Attention of the RO is directed to these 
changes.  Moreover, the Veteran should have written notice of 
the new regulation.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should provide the Veteran 
written notice of the amendments to 38 
C.F.R. § 3.310(b), effective October 10, 
2006.

2.  Regarding the attempt to reopen claim 
of service connection for a cervical 
spine disorder, the RO should issue a 
letter which includes notification of the 
evidence of record, notification of the 
information that is necessary to 
establish service connection for a 
cervical spine disorder, and notice 
regarding the evidence and information 
necessary to reopen the claims, pursuant 
to Kent, supra.

3.  The AMC/RO should contact the Veteran 
and obtain the names, addresses, and 
approximate dates of treatment of all VA 
and non-VA medical care providers who 
treated him for his service-connected 
left knee disability since January 2008.  
Of particular interest are private 
surgical records from July 2009 and 
subsequent physical therapy reports.  
After the Veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review.

4.  Thereafter, the AMC/RO is to arrange 
for the Veteran to undergo a VA 
orthopedic examination by a physician to 
determine the current severity of his 
left knee disability.  The Veteran's 
claims folder must be made available to 
the physician for review in this case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  All 
indicated tests and studies are to be 
performed, and a comprehensive 
recreational and occupational history is 
to be obtained.  All medical findings are 
to be reported in detail.  The 
examination must be conducted following 
the protocol in VA's Disability 
Examination Worksheet for Joints, revised 
on December 9, 2009.  The complete 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be clearly set forth in 
the examination report.

5.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

6.  The RO/AMC should then review the 
claims on appeal.  With regard to the 
claim for increased rating, the RO/AMC 
should consider whether referral for 
extraschedular consideration is 
indicated.  If any of these claims 
remains denied, the AMC/RO should issue 
an appropriate SSOC and afford the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


